Court of Appeals
of the State of Georgia

                                        ATLANTA,____________________
                                                 August 02, 2018

The Court of Appeals hereby passes the following order:

A18D0537. LABARRION HARRIS v. THE STATE.

      In his application for discretionary appeal, Labarrion Harris states that he was
convicted of misdemeanor and felony obstruction of a law enforcement officer.
Harris filed a motion in arrest of void judgment, which the trial court denied. This
application ensued, but we lack jurisdiction.
      Based on his application, it appears that Harris’s motion, in which he argues
that the indictment was unconstitutional, was, in substance, a motion to vacate or set
aside his convictions, and “a petition to vacate or modify a judgment of conviction
is not an appropriate remedy in a criminal case.” Harper v. State, 286 Ga. 216, 218
(1) (686 SE2d 786) (2009); see also Wright v. State, 277 Ga. 810, 811 (596 SE2d
587) (2004). Any appeal from an order denying or dismissing such a motion must be
dismissed. Harper, supra at 218 (2); see also Roberts v. State, 286 Ga. 532, 532 (690
SE2d 150) (2010). A direct appeal may lie from an order denying a motion to vacate
or correct a void sentence, but only if the defendant raises a colorable claim that the
sentence is, in fact, void. Harper, supra at 217 n.1; Burg v. State, 297 Ga. App. 118,
119 (676 SE2d 465) (2009). “Motions to vacate a void sentence generally are limited
to claims that – even assuming the existence and validity of the conviction for which
the sentence was imposed – the law does not authorize that sentence, most typically
because it exceeds the most severe punishment for which the applicable penal statute
provides.” von Thomas v. State, 293 Ga. 569, 572 (2) (748 SE2d 446) (2013). Thus,
when a sentence is within the statutory range of punishment, it is not void. Jones v.
State, 278 Ga. 669, 670 (604 SE2d 483) (2004).
      Harris argues that the trial court lacked jurisdiction because the indictment was
based on unconstitutional statutes. This argument, however, constitutes a challenge
to the validity of Harris’s convictions, not his sentence. See Jones v. State, 290 Ga.
App. 490, 493 (1) (659 SE2d 875) (2008) (challenge regarding indictment does not
raise a valid void-sentence claim). Because Harris has not raised a colorable void-
sentence claim and is not authorized to collaterally attack his convictions in this
manner, this application is hereby DISMISSED.

                                       Court of Appeals of the State of Georgia
                                              Clerk’s Office, Atlanta,____________________
                                                                        08/02/2018
                                              I certify that the above is a true extract from
                                       the minutes of the Court of Appeals of Georgia.
                                              Witness my signature and the seal of said court
                                       hereto affixed the day and year last above written.


                                                                                       , Clerk.